Citation Nr: 1202583	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1984 to December 1990.  He was subsequently a member of the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for a left knee disability.  The Veteran initiated his appeal with the filing of a notice of disagreement (NOD) in November 2009, and a statement of the case (SOC) was issued in May 2010.  The Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, in August 2010.  This filing was not timely; an appeal must be perfected within a year of the notice of the unfavorable decision, or within 60 days of the issuance of an SOC.  38 C.F.R. § 20.302.  However, a substantive appeal is not jurisdictional.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  By proceeding on the claim, VA has waived the timeliness requirement.

The Veteran also initiated an appeal of the denial of service connection for bilateral hearing loss, and this issue was addressed in the SOC.  However, the Veteran specifically excluded the issue from his substantive appeal.  The appeal is considered abandoned and no question remains before the Board.


FINDING OF FACT

Currently diagnosed left knee arthritis was not first manifested in service or during the first post-service year, and the preponderance of the evidence is against a finding that current left knee disability is related to military service.



CONCLUSION OF LAW

The criteria for service connection of a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A December 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records from active and Reserve periods of service, as well as VA medical treatment records, have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in April 2010; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file and considered an accurate history.  He made all required clinical findings, and offered the requisite medical opinion with a supporting rationale.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service medical records reveal no notation of any left knee complaints or impairments at the September 1984 enlistment examination.  In September 1985, the Veteran struck his left knee in a fall.  The knee became painful; on examination there were superficial abrasions and minimal localized swelling.  Range of motion was full and the joint was not tender.  Throughout October 1985, the Veteran continued to complain of pain on use, and was placed on profile, though doctors noted the knee problems were resolving.  By November 1985, doctors commented that the knee was improved.  No further left knee complaints were noted on active duty.  An April 1989 periodic examination noted no left knee complaints or clinical problems.  In connection with his October 1990 examination for separation, the Veteran complained of various joint problems, but did not indicate any difficulties related to the left knee.  During his Reserve service, at a December 1993 periodic examination, the Veteran reported that his left knee was painful on bending over the "last few weeks."

The Veteran has reported continued left knee problems since service.  He stated that he was treated in 1998 while on active duty for training with the Air Force Reserves.  He stated that he self-treated for many years due to a lack of health insurance and a need to work.

VA treatment records from May 2009 to August 2010 show that in May 2009 the veteran reported he had hurt his back when his (unspecified) knee "went off" while hiking.  X-rays at the time showed mild bilateral knee arthritis.  Records do not reflect focused complaints regarding the left knee; the Veteran reported back and left shoulder problems.  In August 2010 the Veteran did state that he had hurt his left knee in service, and now had "weakness which irritates."  He had pain when walking or climbing stairs; moderate tenderness over the tip of the patella was noted.  He requested a handicap parking sticker due in part to the knee; bilateral knee arthritis was the diagnosis indicated by doctors, based on prior x-rays.  Doctors did not offer any opinion on the etiology of current knee problems.

A VA examination was conducted in April 2010.  The examiner reviewed the claims file in its entirety in connection with the examination.  The Veteran reported injuring his left knee in service in 1987.  The knee improved with conservative treatment but he stated that he continued to have intermittent pain.  He did not recall being seen for the knee again until in the Reserves.  He also stated he had seen civilian doctors in the 1990's but did not recall any diagnosis.  Currently, he complained of ongoing left knee pain, treated with prescription medication from VA.  On occasion, he used a brace.  He denied any further knee injuries, but did report injuring his back the prior year when his knee gave out.  His knee struck the ground on that occasion.  He denied any locking, but did have repeated giving way sensations that caused him to fall.  He complained of painful popping and heat in the joint.

Physical examination revealed an antalgic gait.  Range of motion was full from 0 to 140 degrees, but pain was reported at 130 degrees.  There was no functional loss due to pain, fatigue, weakness, lack of endurance or incoordination, though repeated motion did increase pain.  Range of motion testing showed palpable crepitus and popping.  Joint line tenderness was noted.  There was no swelling, and the joint was stable.  Left knee patellofemoral syndrome and degenerative joint disease were diagnosed.  

The examiner opined that the Veteran's currently diagnosed left knee condition is less likely than not related to the episodic treatment he received on active duty.  His degenerative conditions are not related to the blunt trauma sustained in service.  The examiner noted that the 1985 injury was an isolated episode, and symptoms resolved in one to two months.  The next documented treatment for the left knee was in 2009, long after separation.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The first evidence of degenerative changes is on a May 2009 VA examination.  This is well outside the applicable one year presumptive period for service connection of arthritis.  Even if it is assumed arguendo that December 1993 reports of left knee pain represent an early manifestation of arthritis, there is no finding of the condition within one year of service.  Service connection on a presumptive basis is not appropriate.

The sole medical opinion of record is against the claim.  The examiner has supported his conclusion that current problems are unrelated to the in-service trauma with a well-reasoned rationale and specific reference to the record.  The Veteran's injury is shown to have resolved fairly quickly in service, and there is no corroborating evidence of continued problems since that time.  Treatment records are not merely silent regarding ongoing left knee problems; they document the lack of continuous problems.  The sole reference to left knee problems after 1985 indicated that left knee problems were of recent vintage, over the "last few weeks" in 1993.  

In contrast, the Veteran has reported that he did receive additional treatment since service and has experienced chronic left knee problems; he is competent to report such.  However, his allegations are not credible.  In addition to the contrary documentation noted above, the Veteran has provided conflicting statements regarding his medical history.  He told the VA examiner he had seen private doctors through the 1990's, but in his August 2010 statement reported that he had self-treated.  In describing his 2009 back injury the Veteran stated he did not fall, and only twisted catching himself.  At other times, he has specifically denied any left knee injury after the 1985 incident in service.  During the VA examination, however, he stated he fell and stuck the left knee when he injured his back.  Although the Veteran reports treatment in 1998 during his Reserve service, Reserve treatment records have been associated with the claims file, and reflect no such treatment.  The Board finds that these contradictions and inconsistencies render the Veteran's reports of continuity of symptoms not credible, and they are therefore not entitled to any weight.  

Finally, the medical evidence establishes current arthritis of both knees.  Neither is noted to be worse than the other.  There is no allegation or indication of any injury to the right knee.  The existence of apparently equal degrees of arthritic changes in both knees supports the VA examiner's opinion that the current disability is a result of a degenerative process unrelated to trauma.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  In the absence of competent and credible evidence of a nexus between the in-service left knee injury and current disability, either direct or presumptive, service connection is not warranted.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


